EXHIBIT 10.2 ***Indicates material has been omitted pursuant to a Confidential Treatment Request filed with the Securities and Exchange Commission.A complete copy of this agreement has been filed separately with the Securities and Exchange Commission. AMENDMENT NO. #01 EFFECTIVE AUGUST 18, 2009 TO PROFESSIONAL SERVICES AGREEMENT FOR TXU ENERGY'S 2009 iTHERMOSTAT PROGRAM AN INTERNET BASED LOAD MANAGEMENT SYSTEM WITH ZIBEE HOME AREA NETWORK BY AND BETWEEN COMVERGE INC. AND TXU ENERGY RETAIL COMPANY LLC DATED APRIL 15, 2009 CONTRACT NO. C 0600559 C Redacted Version AMENDMENT NO. #01 The Effective Date of the Amendment is August 18, 2009 This Amendment modifies, alters or changes specific terms and conditions of Contract No. C 0600559 C ("Agreement") that exists between the parties hereto. Except as modified in this Amendment or previous amendments, the Agreement will remain in full force and effect. The Agreement is modified as follows: Attachment 1 "Statement of Work Document" to the Agreement is being modified as follows: The following language is hereby added to the end of the first paragraph of "Introduction and Background": CONTRACTOR will also be providing hardware, software and professional services for the COMPANY iThermostat project in support of Commercial and Industrial customers. The second paragraph of Article 1. "Hardware" IS hereby deleted and replaced with the following: ***. The following new language is hereby inserted as a new subsection, entitled "C & I Portal Scope," into Article 1 "Hardware" : C &I PORTAL SCOPE: • *** • *** • *** • *** • *** • *** • *** • *** EFFECTIVE DATE PURPOSE MODIFICATIONS ATTACHMENT 1 INTRODUCTION AND BACKGROUND HARDWARE C & I PORTAL SCOPE AMENDMENT NO. #01 The cost of the C & I Portal is hereby inserted into the "Pricing/ Budget" provision as a new line item: BUDGET/PRICING Description Pricing Unit #Units Sub-Totals * Total *** The parties have signed this Amendment acknowledging their agreement to its provisions as of the effective Date. Comverge Inc.TXU Energy Retail Company LLC By:/s/ Arthur VosBy:_/s/ Nancy F. Perry SignatureSignature Name:_Arthur VosName:Nancy F. Perry Title:_Executive Vice President, CTOTitle:VP Date:January 13, 2010Date:1/15/10
